Citation Nr: 0500301	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the right middle finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision, by the Jackson, Mississippi, Regional Office (RO), 
which granted service connection for hearing loss of the left 
ear, evaluated as 0 percent disabling, effective October 31, 
2001; however, that rating action denied service connection 
for right ear hearing loss, and residuals of a laceration to 
the middle finger of the right hand.  Thereafter, by a rating 
action of June 2003, the RO granted service connection for 
hearing loss of the right ear, and assigned a 10 percent 
rating for bilateral hearing loss, effective October 31, 
2001.  The veteran perfected a timely appeal to the above 
decisions.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claim for 
an increased rating for a bilateral hearing loss remains in 
appellate status.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for his bilateral hearing loss, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, in his substantive appeal, received in 
July 2003, the veteran requested a hearing on appeal in 
Washington, DC.  In August 2004, he was notified that a 
hearing was scheduled for October 12, 2004.  However, in an 
undated statement from the veteran, received in September 
2004, he requested that his hearing be canceled.  As the 
record does not contain further indication that the veteran 
or his representative has requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702 (2003).  

In an informal hearing presentation, dated in October 2004, 
the veteran's representative raised a claim of entitlement to 
service connection for bilateral tinnitus.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

For reasons that will be set forth below, the issue of 
entitlement to service connection for residuals of a 
laceration of the right middle finger will be addressed in 
the Remand section following the Order.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating for 
bilateral hearing loss, and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  In June 2002, audiometric testing showed an average 
53.75-decibel loss, with a speech recognition score of 82 
percent, in the right ear (level IV); and, for the left ear, 
an average 62.50-decibel loss with a speech recognition score 
of 72 percent (level V).  

3.  In January 2003, audiometric testing showed an average 43 
decibel loss, with a speech recognition score of 82 percent, 
in the right ear (level III); and, for the left ear, an 
average 46 decibel loss with a speech recognition score of 72 
percent (level IV).  

4.  Audiometric test results fail to show puretone threshold 
of 55 decibels or more at each of the frequencies of 1000, 
2000, 3000, and 4000 Hertz, or puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, DC 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for hearing loss was 
received in October 2001; and, in a May 2002 letter, the RO 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  The veteran was provided 
adequate notice of the evidence needed to substantiate his 
claim.  Significantly, the discussions in the September 2002 
decision appealed, the June 2003 statement of the case (SOC), 
the December 2003 supplemental statement of the case (SSOC), 
and the May 2004 SSOC (especially when considered 
collectively) informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Additionally, the RO sent the veteran letters in May 2002 and 
August 2003 specifically informing him of the enactment of 
the VCAA and its resulting impact on his particular claim.  
The RO not only explained the duties to notify and assist him 
with his claim, but also explained what the evidence must 
show to establish his entitlement, when and where to send 
pertinent information, what VA had done to assist him in 
developing his claim, and how to contact VA for additional 
assistance.  This included assuring him that VA would obtain 
all VA or other Federal records that he identified.  So these 
letters, the SOC, and the SSOC provided him with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing a higher rating for bilateral hearing loss 
have remained essentially the same despite the change in the 
law concerning the preliminary duties to notify and assist.  
The Board finds, then, that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the nature and severity of his bilateral hearing 
loss.  As such, VA's duties under the VCAA have been 
satisfied, and the case is ready for adjudication.  


II.  Factual background.

The records indicate that the veteran entered active duty in 
November 1968.  His enlistment examination, conducted in 
November 1968, was negative for any complaints or findings of 
any ear or hearing abnormalities.  The veteran's report of 
transfer or discharge (DD Form 214) reflects that the veteran 
served as an armorer; he was awarded a Combat Infantryman 
Badge.  The veteran was seen at an ears, nose and throat 
(ENT) clinic in April 1970, complaining of difficulty with 
hearing in both ears; he also reported periodic pain in the 
left ear, which feels like a headache in his ear.  It was 
noted that an Audiological examination was normal.  The 
impression was functional hearing loss.  On the occasion of 
his separation examination in October 1970, audiometer 
readings for the right ear were: 5, 5, 5, 10, 10, and 25 at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz; for the left 
ear, they were: 45, 45, 80, 80, 65, and 65 at the same 
frequencies.  The diagnosis was left sided hearing loss.  

The veteran's claim for service connection for hearing loss 
(VA Form 21-4138) was received in October 2001.  In 
conjunction with his claim for service connection, the 
veteran was afforded a VA compensation examination in June 
2002, at which time he reported a history of noise exposure 
in the military, with infantry and artillery noise; however, 
he also had some exposure to noise as a civilian, working in 
a factory and a concrete company.  The veteran reported 
trouble understanding speech, especially in background noise 
and in crowds.  On the authorized Audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
60
LEFT
30
40
70
70
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 72 percent in the left ear.  
The examiner indicated that the results indicated a mild to 
severe sensorineural hearing loss for the left ear, and a 
mild to moderate sensorineural hearing loss for the right 
ear.  Good and fair speech discrimination scores were found 
for the right and the left ear, respectively.  Middle ear 
pressure and compliance were found to be within normal limits 
for both ears.  

Received in November 2002 were VA progress notes, dated from 
June 2001 through August 2002, which show that the veteran 
received clinical attention for several disabilities, 
including a bilateral hearing loss.  

The veteran was afforded a VA evaluation in November 2002, at 
which time it was noted that he had been followed at the 
audiology clinic on a regular basis, with his treatment 
consisting primarily of hearing aids for the hearing loss on 
both sides, greater on the left side than the right side for 
the last three to four years.  On examination, the veteran's 
auricle was free of any deformities.  External canal was 
within normal limits, without any edema, scaling or discharge 
nor cerumen present.  Tympanic membrane on the right side was 
slightly injected along the manubrium of the malleus, 
otherwise the tympanic membrane was within normal limits, 
patent, without any perforations, and mobile.  The tympanic 
membrane on the left side was mobile and patent, without any 
middle ear effusions as well.  There was no evidence of 
discharge or drainage from the mastoid.  No cholesteatoma.  
The examiner stated that the condition that was secondary to 
the veteran's ear disease included hearing loss.  On 
examination, active ear disease was not present.  The 
examiner noted that the veteran's hearing loss is of the kind 
that would not manifest on examination of the external and 
middle ears.  No oral polyps, no evidence of suppuration was 
present, and currently the veteran did not suffer from any 
vestibular problems.  It was noted that the veteran was being 
seen regularly for hearing aid amplification for his noise-
induced hearing loss, and would therefore require continued 
follow-up with audiology in order to keep his hearing aids in 
place and adjust them as needed in future.  

The veteran was afforded another VA examination in January 
2003, at which time he complained of bilateral tinnitus.  He 
also complained of vertigo and dizziness, one to two episodes 
per month, lasting two to three minutes per episode.  He has 
been using amplification since 2000; he was fitted for 
hearing aids at the VA.  On examination, his oral cavity and 
oropharynx were clear, except for dental appliances.  His 
nasopharynx was clear, except for some inferior turbinate 
hypertrophy.  His neck was without lymphadenopathy.  
Bilateral tympanic membranes were intact, without visible 
scarring, and no apparent middle ear fluid.  His pure-tone 
audiogram demonstrated normal hearing at 250 Hz, with a 
gentle sloping sensorineural hearing loss to about 1000 Hz, 
and then on the left it dropped to 70 dB loss at 2000; on the 
right, he had 50 dB loss at 2000 Hz, sloping to 60 dB loss at 
3000 Hz.  He sloped to a lesser hearing loss at about 50 db 
at 8000 Hz in both right and left ears.  So, the veteran had 
severe sensorineural hearing loss with a pure-tone average of 
43 dB on the right, and 46 dB on the left.  He had speech 
discrimination scores of 82 percent on the right, and 72 
percent on the left; therefore, the assessment was mild 
sloping to severe sensorineural hearing loss bilaterally.  
Hearing loss was symmetric.  The examiner opined that the 
veteran's sensorineural hearing loss was quite possibly 
related to noise exposure in Vietnam.  

VA treatment reports, dated from January 2003 through May 
2004, show that the veteran received ongoing clinical 
evaluation and treatment for several unrelated disabilities.  

III.  Legal analysis.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

In this case, the results of the VA examinations of record 
fail to demonstrate that an increased evaluation is warranted 
for the veteran's service-connected bilateral hearing loss 
disability.  In this regard, under the criteria set forth in 
the Rating Schedule, the results of the audiometric test 
conducted in June 2002 reveal that the veteran has level IV 
hearing in the right ear and level V hearing in the left ear.  
The results of the audiometric examination conducted in 
January 2003 reveal that the veteran has Level III hearing in 
the right ear, and level IV hearing in the left ear.  
Regardless of which VA audiometric test is used to evaluate 
the veteran's hearing loss, the above findings correspond to 
a 10 percent evaluation.  Thus, although the veteran asserts 
that his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  Accordingly, the Board finds that the weight of 
the evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  
Furthermore, an exceptional pattern of hearing impairment has 
not been indicated.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in a 10 percent rating under Diagnostic Code 
6100.  Consequently, the preponderance of the evidence is 
against an increased rating for the veteran's bilateral 
hearing loss.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The service medical records reflect that on August 2, 1970, 
the veteran was seen for evaluation of a cut on his finger; 
it was noted that he had a 1 1/2" laceration to the middle 
finger on his right hand that was sutured.  Two days later, 
the veteran was seen for complaints of radiating pain in the 
right arm and finger; no pertinent diagnosis was reported.  
On August 15, 1970, the sutures were removed from the 
laceration on the volar surface; the wound was clean.  There 
was digital nerve laceration on the radial side

On the occasion of a VA examination in January 2003, the 
veteran indicated that he has worn a hand brace since the 
injury; he stated that he was given a brace in the early 
1980's.  The examiner indicated that there was a note from 
January 2002, describing possible carpal tunnel syndrome from 
pain in the wrist.  The veteran described diminished function 
of the right hand.  At times, he states that he "can't do 
nothing" with his right hand.  The veteran reported 
difficulty with straightening the long and small fingers of 
the right hand.  He reported occasional numbness and tingling 
in the tips of all the fingers of the right hand.  X-ray 
studies, performed in December 2002, revealed mild 
degenerative changes at the radiocarpal and first 
carpometacarpal joint.  The impression was healed laceration, 
right long finger; early Dupuytren's disease of the right 
hand, diabetic peripheral neuropathy, and carpal tunnel 
syndrome.  The examiner stated that the veteran had evidence 
of early Dupuytren's disease of the right hand, which can be 
associated with diabetes mellitus.  It was also noted that 
the veteran has been diagnosed as having diabetic peripheral 
neuropathy as well as carpal tunnel syndrome.  

Following a subsequent VA examination in April 2003, the 
examiner stated that the veteran had signs on neuro-exam that 
suggested potential problems beyond his complaint of right 
arm injury attributed to the wartime laceration in Vietnam.  
The neurological examination did not point so much to a 
peripheral nerve injury, but suggested a possible 
neuromuscular junction disorder, and a possible central 
lesion.  In an addendum, later in April 2003, the examiner 
noted that an EMG yielded results suggesting possible 
myasthenia gravis; however he noted that further studies were 
required.  Nerve conduction and studies of the right medial 
and right ulnar nerve, performed in June 2003, were reported 
as normal.  

While the veteran was provided VA examinations in conjunction 
with his claim, the Board finds those examinations 
insufficient regarding the clinical findings and medical 
nexus opinions necessary to equitably adjudicate the claim on 
appeal.  Significantly, X-rays in December 2002 revealed mild 
degenerative changes at the radiocarpal and first 
carpometacarpal joint, and the January 2003 VA examiner 
provided several diagnoses regarding the veteran right hand, 
including healed laceration, right long finger, early 
Dupuytren's disease of the right hand, diabetic peripheral 
neuropathy, and carpal tunnel syndrome.  However, the Board 
finds that the reports are unclear as to the nature and 
etiology of impairment of the veteran's right middle finger.  
The duty to assist includes ordering a fresh examination if 
the record is insufficient.  38 C.F.R. § 4.2 (2004); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
Board finds an additional medical examination is required for 
an adequate determination of the matters on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO also should ask the veteran to 
identify all health care providers that 
have treated him for his right middle 
finger since his discharge from service.  
The RO should attempt to obtain records 
from each health care provider he 
identifies that are not already of 
record. 

2.  The veteran should then be afforded 
another VA examination to determine the 
nature and etiology of any current 
disability involving the right middle 
finger.  The claims folder must be made 
available to the examining physician 
prior to the examination so that the 
pertinent medical records can be reviewed 
in detail.  Following examination of the 
veteran and review of his pertinent 
medical history, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that the 
veteran currently has disability of the 
right middle finger that can reasonably 
be attributed to the laceration he 
sustained while on active duty.  The 
examiner should set forth a rationale for 
all conclusions in a legible report.  

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The veteran and his representative 
should be afforded the opportunity to 
respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


